Exhibit 10.15
 
 
 
MODIFICATION OF PROMISSORY NOTE AND DEED OF TRUST
 
THIS MODIFICATION OF PROMISSORY NOTE AND DEED OF TRUST (this "Modification") is
effective as of the date it is recorded in the real estate records of La Plata
County, Colorado (the "Effective Date").


WHEREAS, on November 27, 2006 James M. Clements ("Clements") executed a
Promissory Note (the "Note") in the principal sum of Four Hundred Twenty Five
Thousand Dollars ($425,000.00) to the order of Old Idaho Properties, LLC
("Lender");
 
WHEREAS, the Note is secured by a Deed of Trust dated November 27, 2006, from
Clements to the Public Trustee of La Plata County, Colorado, for the use of
Lender, recorded November 29, 2006, at Reception Number 947034, of the real
estate records of said County (the "Deed of Trust"), encumbering the following
described property referred to hereinafter as the "Property":


All of the following described lode mining claims situate, lying and being in
the California Mining District, La Plata County, Colorado, to-wit:
 
NAME OF CLAIM (Patented Lode)
PATENT U.S. SURVEY NUMBER
Idaho Millsite
18320
Idaho Millsite No.1
18321
Idaho Millsite No.2
18321
Alpine
18321
Lord Kitchener
17108
Hartford
17108
Gertrude
16616
Good Hope
17124
Sunrise
17124
Cathryn
16616
Midnight
19646
Helen
19515
Midnight No.2
19646
Pay Day
19516 "A"
Pay Day Millsite
19516 "B"

 
WHEREAS, Clements has conveyed the Property to Wildcat Mining Corporation
("Borrower") pursuant to a Mining Deed dated February 8, 2011, recorded February
15, 2011 at Reception Number 1026950 of the real estate records of La Plata
County, Colorado; and
 
WHEREAS, Lender and Borrower have agreed to certain modifications of the Note
and the Deed of Trust, as more fully set forth below.
 
NOW, THEREFORE, in consideration of the payments to be made by Borrower to
Lender as set forth below, the receipt and sufficiency of which are hereby
confessed and acknowledged by Lender, and in further consideration of the
mutually agreed terms and provisions of this Modification, Lender and Borrower
hereby agree as follows:
 
1.           Borrower agrees to pay Lender Ten Thousand Dollars ($10,000) on or
before ten days after the Effective Date, and an additional Ten Thousand Dollars
($10,000) on or before 30 days after the Effective Date (collectively, the
"Modification Payments").
 
 

 
1

--------------------------------------------------------------------------------

 



 
2.           Borrower agrees to execute a Secured Convertible Promissory Note
(the "Secured Note") to the order of Lender in the principal amount of Twenty
Five Thousand Dollars ($25,000), convertible into 25,000 shares of Owner's
Series A preferred stock.
 
3.           The principal sum of the Note will remain Four Hundred Twenty Five
Thousand Dollars ($425,000.00).
 
4.           The principal sum of the Note, plus accrued and unpaid interest
thereon shall balloon and be due and payable on February 22, 2014.
 
5.           Borrower agrees to pay Lender Eight Thousand Two Hundred
Eighty-Seven Dollars and Fifty Cents ($8,287.50) before March 21, 2011.  Upon
such payment, accrued interest on the Note will have been paid through March 21,
2011.
 
6.           From and after March 22, 2011, interest shall accrue at the rate of
7.60% per annum and be payable monthly in equal payments of Two Thousand Seven
Hundred and Sixty-Two Dollars and Fifty Cents ($2,762.50), due on the 22nd of
each month beginning April, 2011.
 
7.   All references in the Deed of Trust to the Note and the indebtedness
secured thereby are hereby amended to include these modifications and amendments
without separate description.
 
8.    Borrower shall pay all recording fees in connection with this
Modification.
 
9.            Upon payment of the Modification Payments and issuance of the
Secured Note, Lender releases and forever discharges Clements and Borrower, its
successors, assigns, subsidiaries, affiliates, officers, directors and
shareholders (individually and collectively), of and from any and all claims,
demands, damages, rights of actions, both known and unknown, including under
paragraph 24 of the Deed of Trust, or costs, expenses or compensation of
whatever kind or nature, which Lender now has or had or might, could or would
otherwise have had against Clements or Borrower, regarding, arising out of, or
in connection with the Note and the Deed of Trust, which pre-date the Effective
Date.
 
10.           The Note and the Deed of Trust shall be deemed modified as herein
set forth; and, as modified, shall remain in full force and effect.
 
IN WITNESS WHEREOF, Lender and Borrower have each caused its corporate name to
be subscribed to this Modification of Promissory Note and Deed of Trust.
 
BORROWER
LENDER
   
WILDCAT MINING CORPORATION
OLD IDAHO PROPERTIES, LLC
   
By: /s/ Roger Tichenor
By: /s/ Aaron J. Taylor
Roger Tichenor
Aaron J. Taylor
President
Manager/Member






 
2

--------------------------------------------------------------------------------

 

STATE OF FLORIDA                                                      )
)  ss.
COUNTY OF SARASOTA                                             )


The foregoing instrument was acknowledged before me this 21 day of February,
2011, by Roger Tichenor, the President of Wildcat Mining Corporation, on behalf
of the company; who is personally known to me or who has produced Drivers
License as identification.


  /s/ Kimberly E. Lappin
Printed Name:  Kimberly E. Lappin
Notary Public
My Commission Expires:  10/10/14
























 
 

 



























 
3

--------------------------------------------------------------------------------

 
